EX 10.6

 

ANTARES PHARMA, INC.

 

EQUITY COMPENSATION PLAN

PERFORMANCE STOCK UNIT SUMMARY OF GRANT

 

Antares Pharma, Inc., a Delaware corporation (the “Company”), pursuant to its
Equity Compensation Plan, as amended and restated (the “Plan”), hereby grants to
the individual listed below (the “Grantee”), this performance stock unit award
representing the target number of performance stock units set forth below (the
“Performance Stock Units”) that may become earned and vested by the Grantee
based on the level of achievement of the Performance Goals.  The actual number
of Performance Stock Units earned and vested will be based on the actual
performance level achieved with respect to the Performance Goals set forth on
Schedule A.  The Performance Stock Units are subject in all respects to the
terms and conditions set forth herein, in the Performance Stock Unit Award
Agreement attached hereto as Exhibit A (the “Performance Stock Unit Award
Agreement”) and the Plan, each of which is incorporated herein by reference and
made part hereof.  Unless otherwise defined herein, capitalized terms used in
this Performance Stock Unit Summary of Grant (the “Summary of Grant”) and the
Performance Stock Unit Award Agreement shall have the meanings set forth in the
Plan.  

 

Grantee:

[__________________________]

Date of Grant:

[_____]

Target Award:

[______] Performance Stock Units

Performance Period:

As set forth on Schedule A, the period beginning on [_______] and ending on
[_____] (the “Performance Period”).

Performance Goals:

The Performance Goals are based on the [___] performance measures set forth on
Schedule A.

 

DB1/ 105264189.1

--------------------------------------------------------------------------------

 

Vesting Schedule:

The Performance Stock Units will become earned and vested based on the
performance level achieved with respect to the Performance Goals and the
Grantee’s continued employment or service with the Employer through the last day
of the Performance Period (each such day, a “Vesting Date”).  

The number of Performance Stock Units set forth above is equal to the target
number of shares of Company Stock that the Grantee will earn and become vested
in for 100% achievement of the Performance Goals (referred to as the “Target
Award”).  The actual number of shares of Company Stock that the Grantee will
become earned and vested in with respect to the Performance Stock Units may be
greater or less than the Target Award, or even zero, and will be based on the
performance level achieved by the Company with respect to the Performance Goals,
as set forth on Schedule A.  Performance Stock Units can be earned and vested
with respect to some or all of the Performance Goals.  Performance level is
measured based on the threshold, target and maximum performance levels set forth
on Schedule A.  Each performance level is calculated as a percentage of target
level performance.  Threshold performance level is 50% of target, target
performance level is 100% of target and maximum performance level is 150% of
target.  If actual performance with

respect to the [_______] Performance Goals is between threshold and maximum
performance levels, the number of Performance Stock Units earned and vested with
respect to those Performance Goals, if any, will be interpolated on a straight
line basis for pro-rata achievement of the Performance Goal.  Failure to achieve
the threshold performance level with respect to any Performance Goal will result
in no Performance Stock Units being earned and vested with respect to that
Performance Goal.  Any fractional Performance Stock Units resulting from the
vesting of the Performance Stock Units in accordance with the terms herein shall
be rounded down to the nearest whole number.  

In the event a Change of Control occurs while the Grantee is employed by, or
providing service to, the Employer, the Performance Stock Units will vest as if
target performance had been achieved as to each Performance Goal, such that the
Target Award is deemed fully earned and vested as of the date of the Change of
Control.  

Issuance Schedule:

The Grantee will receive a distribution with respect to the Performance Stock
Units earned and vested pursuant to this Performance Stock Unit Award, if any,
within 60 days following the applicable Vesting Date (each, a “Payment Date”);
provided, however, that such distribution will be made not later than March 15
of the fiscal year following the applicable Vesting Date.  Distribution will be
made with respect to the Performance Stock Units on the Payment Date in shares
of Company Stock, with each Performance Stock Unit earned and vested equivalent
to one share of Company Stock.  In no event shall any fractional shares be
issued.  Although performance with respect to some or all of the Performance
Goals may be achieved at or above the threshold performance level during the
Performance Period, the Grantee must be employed by, or providing service, to
the Employer on the applicable Vesting Date in order to earn and vest in the
Performance Stock Units, unless the Committee determines otherwise.

Grantee Acceptance:

By signing the acknowledgement below, the Grantee agrees to be bound by the
terms and conditions of the Plan, the Performance Stock Unit Award Agreement and
this Summary of Grant and accepts the Performance Stock Units following the date
of the Company’s notification to the Grantee of the award of the Performance
Stock Units (the “Notification Date”).  The Grantee will accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan, this Summary of Grant or the Performance Stock
Unit Award Agreement.  

The Grantee acknowledges delivery of a copy of the Plan and the Plan prospectus,
which are available on the Company’s internal X drive (or successor drive),
together with this Summary of Grant and the Performance Stock Unit Award
Agreement.  Additional copies of the Plan and the Plan prospectus are available
upon request by contacting Human Resources at (609) 359-3020.

 

Agreed and accepted:

 

Grantee

Date:  

 

 




 

DB1/ 105264189.1

--------------------------------------------------------------------------------

 

SCHEDULE A

PERFORMANCE GOALS

 

The number of Performance Stock Units that may become earned and vested shall be
determined based on the actual performance level achieved with respect to the
following performance measures during the Performance Period: [_____________]
(collectively referred to as the “Performance Goals,” and each individual
measure, a “Performance Goal”).  The chart below sets forth the applicable
weighting and Performance Goals at each performance level for each performance
measure for the Performance Period:  

 

For all Performance Goals, the Performance Period is [______] – [_________].*  

 

No.

Performance

Measure

Weight

Performance Level

Performance Goals

Performance Stock Units Earned and Vested as a Percentage of Target

 

 

 

Threshold

 

50%

Target

 

100%

Maximum

 

150%

 

 

 

 

 

Threshold

 

50%

Target

 

100%

Maximum

 

150%

 

 

 

 

 

Threshold

 

50%

Target

 

100%

Maximum

 

150%

 

*The actual number of Performance Stock Units earned and vested will be based on
the actual performance level achieved with respect to each Performance Goal.  If
the actual performance level achieved for any Performance Goal does not meet
threshold performance (i.e., less than 50%) for the applicable Performance Goal,
then no Performance Stock Units will be earned and vested for that Performance
Goal pursuant to this Award.  Threshold level performance may be achieved for
one Performance Goal and not another based on the Company’s actual performance
during the applicable Performance Period.  The actual number of Performance
Stock Units earned and vested will be determined by the Committee based on the
actual performance level achieved with respect to each  Performance Goal during
the Performance Period, factoring in the weighting for each Performance
Goal.  The maximum number of Performance Stock Units that may become earned and
vested pursuant to this Award is capped at 150% of the Target Award.  Any
fractional Performance Stock Units resulting from the vesting of the Performance
Stock Units in accordance with the terms herein shall be rounded down to the
nearest whole number.

 

 

DB1/ 105264189.1

--------------------------------------------------------------------------------

 

ANTARES PHARMA, INC.

PERFORMANCE STOCK UNIT AWARD AGREEMENT

(Pursuant to the Company’s Equity Compensation Plan)

This PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”) dated as of the
Date of Grant set forth in the Summary of Grant is delivered by Antares Pharma,
Inc. (the “Company”) to the individual named in the Summary of Grant (the
“Grantee”).

RECITALS

A.The Antares Pharma, Inc. Equity Compensation Plan, as amended and restated
(the “Plan”), provides for the grant of restricted stock units that are payable
if specified performance goals are met (referred to herein as “Performance Stock
Units”), in accordance with the terms and conditions of the Plan.  

B.The Compensation Committee of the Board of Directors of the Company (the
“Committee”) has decided to make a Performance Stock Unit Award grant as an
inducement for the Grantee to promote the best interests of the Company and its
stockholders.  

C.The Grantee acknowledges delivery of a copy of the Plan and the Plan
prospectus together with this Summary of Grant and the Performance Stock Unit
Award Agreement.  Additional copies of the Plan and the Plan prospectus are
available upon request by contacting Human Resources at (609) 359-3020.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1.Performance Stock Unit Grant.  

(a)Subject to the terms, restrictions and conditions set forth in the Summary of
Grant, this Agreement and the Plan, the Company hereby grants to the Grantee the
right to receive the shares of Company Stock in the amount and on the terms set
forth in the Summary of Grant upon achievement of the Performance Goals as set
forth in the Summary of Grant and satisfaction of the requirements of the
Vesting Schedule set forth in the Summary of Grant.  No shares of Company Stock
shall be issued to the Grantee on the Date of Grant.

(b)The Committee shall, as soon as practicable following the last day of the
Performance Period, certify (i) the extent, if any, to which, the Performance
Goals have been achieved with respect to the Performance Period and (ii) the
number of shares of Company Stock, if any, earned upon attainment of the
Performance Goal.  Such certification shall be final, conclusive and binding on
the Grantee, and on all other persons, to the maximum extent permitted by
law.  In the event that the Committee makes a final determination that the
Performance Goals have not been achieved, the Grantee shall have no further
rights to receive shares of Company Stock hereunder.  

(c)The Committee may at any time prior to the final determination of whether the
Performance Goals have been attained, change the Performance Goals or change the
weighting of the Performance Goals to reflect any change in the Grantee’s
responsibility level or position during the course of the period beginning on
the Date of Grant and ending on the last day of the Performance Period.  In
addition, the Committee may, at any time prior to the final determination of
whether the Performance Goals have been attained, change the Performance Goals
to reflect a change in corporate capitalization, such as a stock split, reverse
stock split, stock dividend, or a corporate transaction, such as a merger,
consolidation, separation, reorganization or partial or complete liquidation, or
to equitably reflect the

 

DB1/ 105264189.1

--------------------------------------------------------------------------------

 

occurrence of any extraordinary event, any change in applicable accounting rules
or principles, any change in the Company's method of accounting, any change in
applicable law, any change due to any merger, consolidation, acquisition,
reorganization, stock split, stock dividend, combination of shares or other
changes in the Company’s corporate structure or shares, or any other change of a
similar nature.  

2.Stockholder Rights.  Prior to the issuance, if any, of shares of Company Stock
pursuant to the terms of the Summary of Grant, this Agreement and the Plan, the
Grantee shall not (a) have any of the rights or privileges of, a stockholder of
the Company; (b) have the right to receive any dividends or other distributions;
and (c) have any interest in any fund or specific assets of the Company by
reason of this Agreement.  

3.Vesting.  

(a)The shares of Company Stock subject to this Agreement will become earned
based on the actual level of performance achieved with respect to the
Performance Goals for the Performance Period on the terms set forth in the
Summary of Grant and as determined by the Committee and provided that the
Grantee satisfies the requirements of the Vesting Schedule set forth in the
Summary of Grant.  

(b)If the Grantee ceases to be employed by, or provide service to, the Employer
for any reason prior to the applicable Vesting Date, the Grantee shall forfeit
all rights to receive shares of Company Stock hereunder and the Grantee will not
have any rights with respect to any portion of the shares of Company Stock that
have not yet become vested as of the date the Grantee ceases to be employed by,
or provide service to, the Employer, irrespective of the level of achievement of
the Performance Goals.  

4.Issuance.

(a)Shares of Company Stock equal to the number of shares of Company Stock that
the Grantee earns upon achievement of the Performance Goals and becomes vested
in the right to receive in accordance with the Vesting Schedule, in each case,
as set forth in the Summary of Grant shall be issued to the Grantee as set forth
in the Summary of Grant and a certificate representing the Company Stock shall
be issued to the Grantee, free of the restrictions under Section 5 of this
Agreement.

(b)The obligation of the Company to deliver the Company Stock to the Grantee
following the applicable Vesting Date shall be subject to all applicable laws,
rules, and regulations and such approvals by governmental agencies as may be
deemed appropriate to comply with relevant securities laws and regulations.

5.Nonassignability of Company Stock.  During the period prior to the
certification of the Performance Goals and prior to the Vesting Date, the right
to receive shares of Company Stock may not be assigned, transferred, pledged or
otherwise disposed of by the Grantee, except as permitted under the Plan or by
the Committee.  Any attempt to assign, transfer, pledge or otherwise dispose of
the right to receive shares of Company Stock contrary to the provisions the
Summary of Grant, this Agreement and the Plan, and the levy of any execution,
attachment or similar process upon the right to receive the shares, shall be
null, void and without effect.

6.Change of Control.  Except as provided in the Summary of Grant, the provisions
of the Plan applicable to a Change of Control shall apply to the right to
receive the Company Stock issuable upon attainment of the Performance Goals and
satisfaction of the Vesting Schedule set forth in the Summary of Grant, and, in
the event of a Change of Control, the Committee may take such actions as it
deems appropriate pursuant to the Plan.

 

DB1/ 105264189.1

--------------------------------------------------------------------------------

 

7.Grant Subject to Plan Provisions.  This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan.  This grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares, (c) changes in capitalization of the
Company and (d) other requirements of applicable law.  The Committee shall have
the authority to interpret and construe this grant pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.

8.Withholding.  All obligations of the Company under this Agreement shall be
subject to the rights of the Employer as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable.  The Employer will
withhold shares of Company Stock payable hereunder to satisfy the withholding
obligation for taxes on amounts payable in shares of Company Stock, unless the
Grantee provides a timely payment to the Employer to cover such taxes, in
accordance with procedures established by the Board.  The share withholding
amount shall be determined in accordance with the procedures approved by the
Board.  To the extent shares of Company Stock are not withheld in accordance
with this Section, or to the extent the number of shares withheld is not
sufficient to cover the obligation for withholding taxes, the Grantee shall be
required to pay to the Employer, or make other arrangements satisfactory to the
Employer to provide for the payment of, any taxes required to be withheld with
respect to the Stock Units. The Executive shall bear all expense of, and be
solely responsible for, all federal, state and local income and employment taxes
due with respect to any distribution or payment received under this Agreement.  

9.No Employment or Other Rights.  This grant shall not confer upon the Grantee
any right to be retained by or in the employ or service of the Employer and
shall not interfere in any way with the right of the Employer to terminate the
Grantee’s employment or service at any time.  The right of the Employer to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved.

10.Recoupment Policy.  The Grantee agrees that the Grantee will be subject to
any compensation, clawback and recoupment policies that may be applicable to the
Grantee as an employee of the Employer, as in effect from time to time and as
approved by the Board of Directors or a duly authorized committee thereof,
whether or not approved before or after the Date of Grant.

11.Assignment by Company.  The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates.  This Agreement may be assigned by the
Company without the Grantee’s consent.

12.Applicable Law.  The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware without giving effect to the conflicts of laws
provisions thereof.

13.Notice.  Any notice to the Company provided for in this instrument shall be
addressed to the Chairman of the Compensation Committee at the corporate
headquarters of the Company, and any notice to the Grantee shall be addressed to
such Grantee at the current address shown on the payroll of the Employer, or to
such other address as the Grantee may designate to the Employer in writing.  Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.

 

DB1/ 105264189.1

--------------------------------------------------------------------------------

 

14.Application of Section 409A of the Internal Revenue Code.  This Agreement,
including the right to receive Company Stock upon achievement of the Performance
Goals and satisfaction of the Vesting Schedule, is intended to be exempt from
the requirements of section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) pursuant to the short-term deferral exemption thereunder,
and this Agreement, including the right to receive Company Stock upon the
achievement of the Performance Goals and satisfaction of the Vesting Schedule,
shall be interpreted on a basis consistent with such intent.  Notwithstanding
any provision in this Agreement to the contrary, if the Grantee is a “specified
employee” (as defined in section 409A of the Code) and it is necessary to
postpone the commencement of any payments otherwise payable under this Agreement
to prevent any accelerated or additional tax under section 409A of the Code,
then the Company will postpone the payment until five days after the end of the
six-month period following the Grantee’s “separation from service” (as defined
under section 409A of the Code).  If the Grantee dies during the postponement
period prior to the payment of postponed amount, the amounts withheld on account
of section 409A of the Code shall be paid to the personal representative of the
Grantee’s estate within 60 days after the date of the Grantee’s death.  The
determination of who is a specified employee, including the number and identity
of persons considered specified employees and the identification date, shall be
made by the Committee in accordance with the provisions of sections 416(i) and
409A of the Code.  In no event shall the Grantee, directly or indirectly,
designate the calendar year of payment.  For purposes of Section 409A of the
Code, each payment under this Agreement shall be treated as a separate
payment.  This Agreement may be amended without the consent of the Grantee in
any respect deemed by the Committee to be necessary in order to preserve
compliance with section 409A of the Code or other applicable law.  

 

DB1/ 105264189.1